     Case 3:18-cv-00428-DMS-MDD Document 543 Filed 07/10/20 PageID.9522 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     Ms. L.; et al.,                                     Case No.: 18cv0428 DMS (MDD)
12                           Petitioners-Plaintiffs,
                                                           ORDER FOLLOWING STATUS
13     v.                                                  CONFERENCE
14     U.S Immigration and Customs
       Enforcement (“ICE”); et al.,
15
                         Respondents-Defendants.
16
17
18           A status conference was held on July 10, 2020. After consulting with counsel and
19     being advised of the status of the case, IT IS HEREBY ORDERED:
20     1.    A further status conference shall be held on August 21, 2020, at 11:30 a.m. The
21     dial-in number for any counsel who wish to listen in only and members of the news media
22     is as follows.
23           a.     Dial the toll free number: 877-411-9748;
24           b.     Enter the Access Code: 6246317 (Participants will be put on hold until the
25                  Court activates the conference call);
26           c.     Enter the Participant Security Code 08210428 and Press # (The security code
27                  will be confirmed);
28           d.     Once the Security Code is confirmed, participants will be prompted to Press

                                                       1
                                                                               18cv0428 DMS (MDD)
     Case 3:18-cv-00428-DMS-MDD Document 543 Filed 07/10/20 PageID.9523 Page 2 of 2



 1                    1 to join the conference or Press 2 to re-enter the Security Code.
 2     Members of the general public may attend in person. All persons dialing in to the
 3     conference are reminded that Civil Local Rule 83.7(c) prohibits any recording of court
 4     proceedings.
 5     2.    The next Joint Status Report shall be filed on or before 3:00 p.m. on August 19,
 6     2020. As part of their submission, Defendants shall provide a declaration from the
 7     Assistant Commissioner of OIT or other appropriate designee setting out the status of the
 8     development of the UIP and estimated completion date. The declarant should also address
 9     the Court’s concerns about how the UIP will enable parents in criminal custody access to
10     their childrens’ location information and how the UIP will assist in reunification efforts
11     when a parent is transferred from criminal custody to immigration custody.
12     Dated: July 10, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
                                                                                   18cv0428 DMS (MDD)
